OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06023 Managed Municipal Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2012 Date of reporting period: July 31, 2012 Item 1. Schedule of Investments Managed Municipal Fund Schedule of Investments July 31, 2012 (Unaudited) Security Interest Rate Maturity Date Ratings (Moody's/ S&P)1 Principal Amount Market Value MUNICIPAL BONDS - 92.35% General Obligation - 53.27% Baltimore County, MD % 08/01/22 Aaa/AAA $ $ City of Raleigh, NC, Series B % 04/01/30 Aaa/AAA Delaware State, Series B % 07/01/19 Aaa/AAA Delaware State, Series B % 01/01/21 Aaa/AAA Du Page County, IL, Jail Project % 01/01/21 Aaa/AAA Fairfax County, VA, Series A % 04/01/27 Aaa/AAA Florida State, Board of Education, Public Education, Series I % 06/01/21 Aa1/AAA Georgia State, Series A % 07/01/29 Aaa/AAA Georgia State, Series B % 04/01/25 Aaa/AAA Georgia State, Series G % 10/01/23 Aaa/AAA Henrico County, VA, Public Improvements % 07/15/24 Aaa/AAA Maryland State, Series B % 03/15/26 Aaa/AAA Mecklenburg County, NC % 02/01/26 Aaa/AAA Minnesota State, State Trunk Highway, Series B % 08/01/30 Aa1/AA+ Missouri State, Fourth State Building, Series A % 10/01/19 Aaa/AAA Oregon State, State Property, ODOT Building, Public Improvements, Series K % 05/01/30 Aa1/AA+ Prince Georges County, MD, Public Improvements % 07/15/26 Aaa/AAA South Carolina State, Coastal Carolina University, Series A % 04/01/28 Aaa/AA+ Tennessee State, Series A % 05/01/31 Aaa/AA+ Texas, Water Financial Assistance, Series C-1 % 08/01/39 Aaa/AA+ Utah State, Series A % 07/01/18 Aaa/AAA Utah State, Series A % 07/01/23 Aaa/AAA Virginia State, Series B % 06/01/26 Aaa/AAA Washington State, Series E % 02/01/36 Aa1/AA+ Washington State, Series F % 07/01/27 Aa1/AA+ Washington, Suburban Sanitation District, Water Supply % 06/01/26 Aaa/AAA $ Managed Municipal Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Interest Rate Maturity Date Ratings (Moody's/ S&P)1 Principal Amount Market Value MUNICIPAL BONDS - 92.35% (continued) Prerefunded2 Issues - 20.23% Alexandria, VA, Capital Improvements, 06/15/14 @ 100 % 06/15/21 Aaa/AAA $ $ Arlington County, VA, Public Improvements, 01/15/13 @ 100 % 01/15/28 Aaa/AAA Arlington County, VA, Public Improvements, 01/15/13 @ 100 % 01/15/28 NR/NR Gwinnett County, GA, Water & Sewer Authority, 08/01/12 @ 100 % 08/01/24 Aaa/AAA Maryland State, Capital Improvements, Series A, 02/15/15 @ 100 % 02/15/20 Aaa/AAA Mecklenburg County, NC, Public Improvements, Series A, 02/01/14 @100 % 02/01/20 Aaa/AAA Montgomery County, MD, Public Improvements, Series A, 05/01/13 @100 % 05/01/21 Aaa/AAA Salt Lake City, UT, School District, School Board Guaranty, Series A, 03/01/13 @ 100 % 03/01/20 Aaa/NR Tennessee State, Series A, 05/01/17 @ 100 % 05/01/26 Aaa/AA+ Tennessee State, Series A, 05/01/17 @ 100 % 05/01/27 Aaa/AA+ $ Revenue Bonds - 18.85% Colorado, Water Resources & Power Development Authority, Series A % 09/01/29 Aaa/AAA $ $ Fairfax County, VA, Water Authority Water Revenue % 04/01/27 Aaa/AAA Florida, Water Pollution Control Financing, Series A % 01/15/29 Aaa/AAA Florida, Water Pollution Control Financing, Series A % 01/15/29 Aaa/AAA Gwinnett County, GA, Water & Sewer Authority, Series A % 08/01/28 Aaa/AAA Kansas State, Development Finance Authority, Series DW-1 % 04/01/20 Aaa/AAA Managed Municipal Fund Schedule of Investments (continued) July 31, 2012 (Unaudited) Security Interest Rate Maturity Date Ratings (Moody's/ S&P)1 Principal Amount Market Value MUNICIPAL BONDS - 92.35% (continued) Revenue Bonds - 18.85% (continued) Kansas State, Development Finance Authority, Series DW-1 % 04/01/22 Aaa/AAA $ $ Texas, Water Development Board Revenue, State Revolving Fund-Senior Lien, Series A % 07/15/20 Aaa/AAA Virginia State Resources Authority Clean Water Revenue % 10/01/28 Aaa/AAA $ Total Municipal Bonds (Cost $94,733,227) $ US TREASURY OBLIGATIONS - 6.83% US Treasury Notes % 08/15/12 - $ $ US Treasury Notes % 10/31/12 - Total US Treasury Obligations (Cost $7,604,093) $ REPURCHASE AGREEMENTS - 0.09% JPMorgan Chase, N.A. Dated 07/31/12, 0.11%, principal and interest in the amount of $102,000 to be repurchased 08/01/12, collateralized by US Treasury Inflation-Protected Note, par value of $80,000 due 07/15/17 with a value of $106,176 (Cost $102,000) $ $ Total Investments - 99.27% (Cost $102,439,320)* $ Other Assets in Excess of Liabilities - 0.73% Net Assets - 100.00% $ 1 Moody's Municipal Bond Ratings: Aaa Judged to be of the best quality. Aa Judged to be of high quality by all standards.Issues are sometimes denoted with a 1, 2 or 3, which denote a high, medium or low ranking within the rating. S&P Municipal Bond Ratings: AAA Of the highest quality. AA The second strongest capacity of payment of debt services.Those issues determined to possess very strong safety characteristics are denoted with a plus (+) sign. NR Bond is not rated by this rating organization. 2 Prerefunded: Bonds which are prerefunded are collateralized by US Treasury securities which are held in escrow and are used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. * Cost for Federal income tax purposes is $102,439,320 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation — Net Unrealized Appreciation $ Managed Municipal Fund Notes to Schedule of Investments July 31, 2012 (Unaudited) 1. Securities Valuation Managed Municipal Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the investment advisor, International Strategy & Investment, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of July 31, 2012, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Managed Municipal Fund Notes to Schedule of Investments (continued) July 31, 2012 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2012: Level 1 Level 2 Level 3 Total Municipal Bonds $
